768 So. 2d 1253 (2000)
CONSOLIDATED CITY OF JACKSONVILLE, et al., Appellants,
v.
J.D. BUFFKIN, Jr., et al., Appellees.
No. 1D00-3081.
District Court of Appeal of Florida, First District.
October 17, 2000.
Richard A. Mullaney, General Counsel, and Lee S. Carlin, Assistant General Counsel, Jacksonville, for the Appellants.
Barry B. Ansbacher and Jason K.S. Porter, Jacksonville, Bryan E. Blackburn of Blackburn & Blackburn, Jacksonville; Susan S. Oosting of Brown, Obringer, Beardsley & DeCandio, Jacksonville, for the Appellees.
PER CURIAM.
We dismiss this appeal for lack of jurisdiction and for lack of standing. The appellants are not parties adversely affected by the trial court's July 6, 2000, order. See Credit Indus. Co. v. Remark Chem. Co., 67 So. 2d 540 (Fla.1953) (stating that general rule on appeal is that party may appeal only from decision adverse to him in some respect); Stas v. Posada, 760 So. 2d 954 (Fla. 3d DCA 1999). Additionally, the May 2, 2000, order is a non-appealable, non-final order with respect to the appellants because the trial court reserved jurisdiction over "Counts 2 and 3 in the Amended Complaint." See McGurn v. Scott, 596 So. 2d 1042 (Fla.1992) (reservations of jurisdiction over issues pertinent to the main adjudication affect the finality of the order). Moreover, the March 30, 2000, order granting the appellees' motion for summary judgment to quiet title is not an appealable order. The May 2, 2000, order entered final judgment quieting title; therefore, it subsumed the March 30, 2000, order. The dismissal with respect to the May 2, 2000, order is without prejudice to the appellants to file a new appeal upon the trial court's entry of final judgment.
BOOTH, ALLEN, and PADOVANO, JJ., CONCUR.